UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1914


In re: MICHAEL OWEN HARRIOT, a/k/a Lanky, a/k/a Donovan Smith, a/k/a
Richard Onyett, a/k/a Bernard Barber, a/k/a James D. Smith, a/k/a Michael Smith,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:99-cr-00341-MBS-3)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Michael Owen Harriot, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Harriot petitions for a writ of mandamus seeking an order compelling the

district court to provide him a certified copy of a warrant. We conclude that Harriot is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018). Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Harriot is not available by way of mandamus, as he improperly

attempts to seek appellate review of the district court’s order denying his motion for copies

filed in his criminal case. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2